FILE COPY

       RE: Case No. 14-0403              DATE: 4/29/2015
       COA #: 04-12-00852-CV   TC#: 2008-CVF-000665-D2
STYLE: THOMAS A. LAMONT
   v. JERRY L. HAMBLIN AND RICOCHET ENERGY, INC.
     Petitioner’s motion for rehearing was this day
filed in the above styled and numbered case.




                    MS. ESTHER DEGOLLADO
                    WEBB COUNTY DISTRICT CLERK
                    1110 VICTORIA ST. SUITE 203
                    LAREDO, TX 78040
                                             FILE COPY

       RE: Case No. 14-0403              DATE: 4/29/2015
       COA #: 04-12-00852-CV   TC#: 2008-CVF-000665-D2
STYLE: THOMAS A. LAMONT
   v. JERRY L. HAMBLIN AND RICOCHET ENERGY, INC.
     Petitioner’s motion for rehearing was this day
filed in the above styled and numbered case.




                    MR. WALLACE B. JEFFERSON
                    ALEXANDER DUBOSE JEFFERSON &
                    TOWNSEND LLP
                    515 CONGRESS AVENUE, SUITE 2350
                    AUSTIN, TX 78701-3562
                                             FILE COPY

       RE: Case No. 14-0403              DATE: 4/29/2015
       COA #: 04-12-00852-CV   TC#: 2008-CVF-000665-D2
STYLE: THOMAS A. LAMONT
   v. JERRY L. HAMBLIN AND RICOCHET ENERGY, INC.
     Petitioner’s motion for rehearing was this day
filed in the above styled and numbered case.




                    MR. KEITH E. HOTTLE
                    CLERK, FOURTH COURT OF APPEALS
                    BEXAR COUNTY JUSTICE CENTER
                    300 DOLOROSA, STE. 3200
                    SAN ANTONIO, TX 78205
                                              FILE COPY

       RE: Case No. 14-0403              DATE: 4/29/2015
       COA #: 04-12-00852-CV   TC#: 2008-CVF-000665-D2
STYLE: THOMAS A. LAMONT
   v. JERRY L. HAMBLIN AND RICOCHET ENERGY, INC.
     Petitioner’s motion for rehearing was this day
filed in the above styled and numbered case.




                    MR. BYRON C. KEELING
                    KEELING & DOWNES PC
                    1500 MCGOWEN, SUITE 220
                    HOUSTON, TX 77004